Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Status of claims
Claims 1-2, 5-8 had been canceled by applicant. 
Claims 3-4, 9-11 are pending and examined in the office action.   

Information Disclosure Statement
The Information Disclosure Statements filed on 4/28/2020 have been entered and considered. Initial copies of the form PTO-1449 are enclosed with this action.   

	
Priority
Instant application 16860597, filed 04/28/2020 is a division of 15315886, filed 12/02/2016, now U.S. Patent #10676711.  
15315886 is a national stage entry of PCT/JP2015/065332, International Filing Date: 05/28/2015, claims foreign priority to 2014-117832, filed 06/06/2014, which is granted. 

Claim Rejections - 35 USC § 112
 Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 and dependent claims 4, 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 3 depends on claim 1 that has been canceled by applicant.  According to MEPE 2260.01, claims depending a canceled claim should be rejected as indefinite.  Thus, claim 3 and dependent claims are rejected. 
In addition and critically, in formula (I-1) of instant claim 3, Ar1, R1, R2, R3, R4, R5, R6, R7, R', R9, and R10 are as defined above with respect to Formula (I) in claim 1; In formula (I-2) of instant claim 3, Ar2 is as defined above with respect to Formula (I) in claim 1.  Thus, the above residues rely on claim 1 for definition.  
Appropriate corrections are required.

Lacking written description
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.  

Claim 3 and dependent claims 9-11 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

(I-1) a genus of compounds represented by Formula (I- 1) or a salt thereof, wherein Ar1, R1, R2, R3, R4, R5, R6, R7, R', R9, and R10 are as defined above with respect to Formula (I) in claim 1; and R11 represents a hydrogen atom, a substituted or unsubstituted Ci-7 hydrocarbon group, or an amidino group, and

    PNG
    media_image1.png
    305
    826
    media_image1.png
    Greyscale


(I-2) a genus of compounds represented by Formula (I-2) or a salt thereof, wherein Ar2 is as defined above with respect to Formula (I) in claim 1: 
HO-CO-CH2-O-Ar2 	(I-2),
along with the method of using the genus of compounds for inducing callus and for producing transgenic plants. 
The claimed function of the genus of compounds is inducing callus in plants.  
By the claims, each of the R groups can be modified/substituted.   

To claim a genus under the written description requirement, the applicant is required to describe a representative number of species to reflect the variation within the genus or structures sufficient to define the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combinations thereof. 
By court’s statement in Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), a written description of an invention “requires a precise definition, 

The specification and prior art describe the structures of 1-piperonylpiperazine, also called 1-(3,4-Methylenedioxybenzyl) piperazine (MDBP), 1-(Benzo[d][1,3]dioxol-5-ylmethyl) piperazine, and 1-(1,3-Benzodioxol-5-ylmethyl) piperazine:  


    PNG
    media_image2.png
    92
    290
    media_image2.png
    Greyscale

and 4-chlorophenoxyacetic acid (4-CPA):


    PNG
    media_image3.png
    138
    274
    media_image3.png
    Greyscale


In prior art, 4-chlorophenoxyacetic acid (4-CPA) is one of the known substances used as plant growth regulators and callus inducing agent (see art rejections below).  
The specification provides examples of using 4-CPA (the only species of genus I-1), by itself, or in combination with 1-piperonylpiperazine (PPZ), for callus induction of Arabidopsis seeds and demonstrated success (Example 1, [0059]-[0070], figure 4).   
 for callus induction of Arabidopsis seeds and demonstrated success (Example 1, [0059]-[0070], figure 4).   
In addition, in prior art, Sleno et al (Investigating the in vitro metabolism of fipexide: characterization of reactive metabolites using liquid chromatography/mass spectrometry.  Rapid Commun. Mass Spectrom. 21: 2301–2311, 2007) teach that Fipexide is extensively metabolized by hydrolysis to form 1-(3, 4-methylenedioxy)benzylpiperazine (also called 1-piperonylpiperazine, or MDBP) and 4-chlorophenoxyacetic acid in an incubation (4-CPA) (p2301, left col, 1st para; p2302, figure 1).  
Furthermore, in specification, callus induction activity was observed by treatment with 4-chlorophenoxyacetic acid (4-CPA) as with the case of treatment with fipexide.  4-CPA plays a key role and causes callus formation, and the function of fipexide likely is through 4-CPA ([0064]-[0069]). 
Please note that 4-CPA is a species of I-2, not I-1. 
Critically, the specification demonstrated that 1-piperonylpiperazine (PPZ, the only other species of genus I-1), did not induce callus formation from Arabidopsis seeds (figure 4, upper, far right).     
The specification fails to describe the common structure feature of the genus I-1, genus I-2 and the combination of genus I-1 and genus I-2, sufficiently associated to the function of inducing callus. 
More specifically, the residues Ar1, R1, R2, R3, R4, R5, R6, R7, R', R9, R10 and R11 of genus I-1, and residues Ar2 of genus I-2, can be modified.  Thus, the genera of I-1, I-2 and the combination of I-1 and I-2, are structurally heterologous. 
In addition, in prior art, among species of I-2, 4-CPA is the only described proven callus inducing agent.  
The prior art does not describe any species in genus I-1 having the function of inducing callus. 


As claimed, since each and every residues Ar1, R1, R2, R3, R4, R5, R6, R7, R', R9, R10 and R11 of genus I-1, and residues Ar2 of genus I-2, can be modified by different residues, the claimed genus is extremely large. In addition, the claimed species are heterologous in structure.  No common structure feature is described to be sufficiently associated to the claimed function. 
Thus, the lone example of I-2, 4-CPA, does not describe the common structure feature of genus I-2, and is not sufficient to represent the broadly claimed genus of I-2. 
The lone example of I-1, fipexide, likely functions through 4-CPA (a I-2 species) as analyzed above. And it certainly does not describe the common structure feature of genus, and is certainly insufficient to represent the broadly claimed genus of I-2.  
The lone example of combination of 4-CPA and 1-piperonylpiperazine, does not describe the common structure feature of the genus of combinations, and is not sufficient to represent the broadly claimed genus of combinations. 
Therefore, the application has not met either of the two elements of the written description requirement as set forth in the court's decision in Eli Lilly, and has not shown her/his possession of the claimed genus at the time of the application.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 3-4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Sleno et al (Investigating the in vitro metabolism of fipexide: characterization of reactive metabolites using liquid chromatography/mass spectrometry.  Rapid Commun. Mass Spectrom. 21: 2301–2311, 2007).  
Claim 3 is broadly drawn to a genus of agents comprising combinations of
(I-1) a genus of compounds represented by Formula (I- 1) or a salt thereof, wherein Art, R1, R2, R3, R4, R5, R6, R7, R', R9, and R10 are as defined above with respect to Formula (I) in claim 1; and R11 represents a hydrogen atom, a substituted or unsubstituted Ci-7 hydrocarbon group, or an amidino group, and

    PNG
    media_image1.png
    305
    826
    media_image1.png
    Greyscale


(I-2) a genus of compounds represented by Formula (I-2) or a salt thereof, wherein Ar2 is as defined above with respect to Formula (I) in claim 1: 
HO-CO-CH2-O-Ar2 	(I-2) 
Claim 4 limits genus (I-1) to 1-piperonylpiperazine or a salt thereof, and limits genus (I-II) to 4-chlorophenoxyacetic acid.  Thus, claim 4 recites a combination of 1-piperonylpiperazine and 4-chlorophenoxyacetic acid. 

According to https://pubchem.ncbi.nlm.nih.gov/compound/1-Piperonylpiperazine,
1-Piperonylpiperazine (32231-06-4) is also called 1-(3,4-Methylenedioxybenzyl) piperazine (MDBP), 1-(Benzo[d][1,3]dioxol-5-ylmethyl) piperazine, and 1-(1,3-Benzodioxol-5-ylmethyl) piperazine.
plant growth regulators (p2301, left col, 1st para, right col, 1st para). 
Thus, the structures of both 1-piperonylpiperazine and 4-CPA had been taught in prior art.  
In addition, Sleno et al teach that Fipexide is extensively metabolized by hydrolysis to form 1-(3, 4-methylenedioxy)benzylpiperazine (MDBP) and 4-chlorophenoxyacetic acid in an incubation (4-CPA) (p2301, left col, 1st para; p2302, figure 1). 
Thus, Sleno et al teach the combination of 1-piperonylpiperazine and 4-CPA.  
Such combination is a species of the genus of agents of claim 3. Thus, Sleno et al also teach the agent of claim 3.  
Sleno et al are silent in that the combination is as an agent for inducing callus.  
MPEP2112 states that the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.” Id. See also MPEP § 2112.01 with regard to inherency and product-by-process claims and MPEP § 2141.02 with regard to inherency and rejections under 35 U.S.C. 103.
In this case, new function or unknown property of the combination is inherently present in the structure of Sleno et al.  
In addition, 4-CPA alone is a known plant growth regulator as analyzed above. 
Therefore, Sleno et al teach the limitation of claims 3-4 explicitly and/or inherently. 
Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art. 
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 3-4, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sleno et al (Investigating the in vitro metabolism of fipexide: characterization of reactive metabolites using liquid chromatography/mass spectrometry.  Rapid Commun. Mass Spectrom. 21: 2301–2311, 2007), in view of Clarke et al Agrobacterium tumefaciens-mediated transformation of poinsettia, Euphorbia pulcherrima, with virus-derived hairpin RNA constructs confers resistance to Poinsettia mosaic virus. Plant Cell Rep 27:1027–1038, 2008), Moura et al (INDUCTION OF SOMATIC EMBRYOGENESIS IN IMMATURE SEEDS OF GUAVA TREE cv. PALUMA. Rev. Bras. Frutic, Jaboticabal - SP, v. 31, n. 2, p. 507-511, 2009), and Liu et al . 

	Claims 3-4 have been analyzed above. 
Claims 9-10 are drawn to methods for inducing and producing a callus comprising bringing a plant, a plant cell, a piece of plant tissue, or a plant seed into contact with the agent of claim 3, and growing the callus.
Claim 11 is drawn to a method for producing a transformant comprising bringing a plant, a plant cell, a piece of plant tissue, or a plant seed into contact with the agent for inducing a callus according to claim 3 in a medium containing the agent for inducing a callus, producing a callus, and differentiating the callus to obtain a transformant, wherein the callus is prepared from a plant cell in which a gene is introduced, or the method further comprises introducing a gene into the callus.

As analyzed above, Sleno et al teach the structure of each of 1-piperonylpiperazine and 4-CPA, teach the combination of 1-piperonylpiperazine and 4-CPA, and teach 4-CPA as a plant growth regulator.  
Sleno et al do not teach using the combination of 4-CPA with a compound from genus I-1 including 1-piperonylpiperazine, in plants, to induce callus.  
4-CPA as a callus inducing agent is well known in prior art.  
For example, Clarke et al teach using 4-Chlorophenoxy acetic acid (CPA, p1027, right col, Abbreviations) in a callus induction medium to contact plant tissue to induce callus formation, and grow/differentiate the callus/calli (induced by c-CPA) to shoot and root, and demonstrated success (p1028, right col, last para; p1029, left col, 1st para).  
nd para; right col, 1st and 2nd para). The transgenic plant was successfully made (p1031, whole page).   
Clarke et al teach all the steps of claims 9-11. 
Clarke et al do not teach using the combination of 4-CPA and 1-piperonylpiperazine in above method. 
Clarke et al however teach using 4-CPA in a medium with other compounds to induce callus formation and demonstrated success (p1029, left col, 1st para, table 1).  
Moura et al teach that CPA is a growth regulator in plant (as Sleno et al teach) (p510, table 1), and teach a method of using CPA (by itself in a medium) to contact plant cells and successfully produce embryogenic callus (page 507, abstract; page 509, left col, 3rd and 4th para, page 510, figure 1), and grow and regenerate the callus (page 509, left col, last para, right col, 1st para), teaching claims 5-7.  Moura et al continue to teach that treatment with CPA is more successful than that with 2, 4-D in producing embryogenic callus (page 9, right col, 3rd para).   
Thus, 4-CPA is sufficient for callus formation by itself or in a combination with other compounds.  
In addition, according to specification ([0005]-[0009]), species of genus I-1 including fipexide (claim 3) are derivatives of piperazine. 1-piperonylpiperazine (claim 4) is one of the derivatives of piperazine.   
Liu et al teach using piperazine and derivatives of piperazine in plant culture to promote tissue (root) growth (p119, abstract).   
An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  

Clarke et al and Moura et al teach and demonstrated using 4-CPA for callus formation, in combination with other compounds or by itself.  
Liu et al teach using derivatives of piperazine in plant culture to promote tissue growth.   
One ordinary skill in the art would have recognized the function of 4-CPA as a proven callus inducing agent by itself or in combination with other compounds as taught by Clarke et al and Moura et al, and been motivated to use 4-CPA by itself or in combination with other compounds including derivatives of piperazine including 1-piperonylpiperazine that is produced together with 4-CPA as a combination (known technique and method) for callus induction, to achieve the same expected success as Clarke et al and Moura et al did.  
The expectation would have been high, because 4-CPA alone or in combination with other compounds would achieve such success as demonstrated by Clarke et al and Moura et al.  Liu et al teach that derivatives of piperazine promoted plant tissue growth, thus the combination of 4-CPA and a derivative of piperazine would be expected to induce callus formation.  4-CPA and 1-piperonylpiperazine are commercially available and are produced as a combination as taught by Sleno et al.  The methods of callus induction and explant transformation are known and routine in the art as taught by Clarke et al and Moura et al.  
Therefore the invention would have been obvious to one ordinary skill in the art.  
In addition, as analyzed above in the 112(a) rejection, 1-piperonylpiperazine does not have any effect in callus formation. If the combination of 4-CPA and 1-piperonylpiperazine produced additive effect in callus induction, such effect would have to be claimed and supported by specification. 

	
Conclusion
No claim is allowed. 


Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 2-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/
Examiner, Art Unit 1662

/Ashley K Buran/Primary Examiner, Art Unit 1662